         Case 1:17-cv-00273-LAP Document 90 Filed 03/01/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LIANHUA WENG, et al.,

                      Plaintiffs,
                                               No. 17-CV-273 (LAP)
-against-
                                                       ORDER
KUNG FU LITTLE STEAMED BUNS
RAMEN, INC., et al.,

                      Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     In accordance with Local Civil Rule 47.1, the parties are

informed that should they not inform the Court by noon on March

9 that they will not proceed to trial on March 10 and then fail

to proceed on March 10, they will be assessed the cost of one

day’s attendance of jurors.

SO ORDERED.

Dated:       March 1, 2021
             New York, New York


                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
